Case 3:19-cv-14690-FLW-DEA Document 11 Filed 01/07/20 Page 1 of 1 PageID: 82




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 LAKEWOOD BOARD OF                         Civil Action No. 19-14690
 EDUCATION,

       Plaintiff,

 vs.

 NEW JERSEY LEGISLATURE, et al.,           NOTICE OF MOTION TO DISMISS
                                           PLAINTIFF’S COMPLAINT WITH
       Defendants.                         PREJUDICE

TO THE CLERK OF THE COURT AND ALL COUNSEL OF RECORD:
       PLEASE TAKE NOTICE that on the 3rd day of February, 2020, at nine
o’clock in the forenoon, or as soon thereafter as counsel may be heard, Defendants
New Jersey Department of Education and Lamont O. Repollet, through their
undersigned counsel, shall move before the above-named Court for an Order
dismissing Plaintiff’s Complaint with Prejudice.
       PLEASE TAKE FURTHER NOTICE that Defendants shall rely upon the
annexed Brief and Certification of Counsel in support of said Motion. A proposed
form of Order is submitted herewith.

                               /s/ Lauren A. Jensen___________________
                                   Lauren A. Jensen
                                   Deputy Attorney General

Dated: January 6, 2020
